DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Pub 2021/0004437).
Regarding claim 1, Zhang discloses a method for communication message analysis using machine learning, comprising: receiving a plurality of social media messages comprising a plurality of respective message contents (para 0054 – “structured (e.g., tabular or database data), semi-structured, and/or unstructured (e.g., data within social media feeds, blogs, etc.)”; also see para 0073); performing a machine learning process on the plurality of respective message contents and message interaction data corresponding to the plurality of social media messages to generate a machine learned model (para 0073 – “the model is trained using the training data 501. In various embodiments, the training data 501 includes a large corpus of unstructured 
	Regarding claim 2, Zhang discloses further comprising: receiving, as an additional output of the machine learned model, one or more suggested changes to the subject line (para 0091 – “word substitution suggestions”).
	Regarding claim 3, Zhang discloses further comprising: receiving a user input indicating a suggested change of the one or more suggest changes to the subject line; and updating the communication message to comprise an updated subject line based at least in part on the subject line and the suggested change (para 0099-0101; para 0091).
Regarding claim 4, Zhang discloses wherein receiving, as the additional output of the machine learned model, the one or more suggested changes to the subject line further comprises: receiving one or more additional engagement scores corresponding to the one or more suggested changes to the subject line (para 0099-0101).
Regarding claim 5, Zhang discloses further comprising: receiving, as an additional output of the machine learned model, an indicated segmentation of the 
Regarding claim 6, Zhang further comprising: sending, for display in a user interface of a user device, the engagement score (para 0091 and see fig. 7, elements 707).
Regarding claim 7, Zhang discloses further comprising: transmitting the communication message to one or more users; receiving, from at least one user of the one or more users, feedback information indicating user engagement with the communication message; and updating the machine learned model based at least in part on the feedback information (para 0074).
Regarding claim 8, Zhang discloses wherein the user engagement with the communication message comprises opening the communication message, replying to the communication message, forwarding the communication message, performing an action associated with the communication message, or a combination thereof (para 0022).
Regarding claim 9, Zhang discloses wherein the engagement score comprises a predicted user engagement score, the method further comprising: determining an actual user engagement score based at least in part on the feedback information, wherein the machine learned model is updated based at least in part on a difference between the predicted user engagement score and the actual user engagement score (para 0074 – model is retrained after receiving feedback).

Regarding claim 12, Zhang discloses wherein performing the machine learning process further comprises: training the machine learned model using a first subset of the plurality of social media messages; and validating the machine learned model using a second subset of the plurality of social media messages (para 0060-0061).
	Regarding claim 15, Zhang discloses wherein receiving the plurality of social media messages further comprises: identifying a first social media message of the plurality of social media messages with a highest message interaction rate and a second social media message of the plurality of social media messages with a lowest message interaction rate, wherein the first social media message and the second social media message correspond to a range for the engagement score (para 0086-0088 – using decision trees of the candidate messages).
Regarding claim 16, Zhang discloses wherein the plurality of social media messages is received based at least in part on a set of users generating the plurality of social media messages (para 0054, 0073), a common subset of message contents of the plurality of social media messages, the message interaction data corresponding to the plurality of social media messages, or a combination thereof.

Regarding claim 18, Zhang discloses wherein: the respective message contents comprises text (see abstract; para 0073), a link, an emoticon, an image, or a combination thereof; the communication message comprises an email message; and the subject line comprises text, a link, or a combination thereof.
Regarding claims 19 and 20, see rejection of claim 1.

Allowable Subject Matter
Claims 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652